NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MILLENNIUM DENTAL TECHNOLOGIES, INC.,
Plaintiff-Appellant,
V.
FOTONA D.D.,
Defendant-Appellee.
2010-1428
Appeal from the United States District Court for the
Central District of Ca1ifornia in case no. 09-CV-1'792,
Judge Manuel L. Real.
ORDER
Upon review of this recently docketed appeal, the
court considers whether Millennium Dental Technologies,
Inc. should be directed to show cause why its appeal
should not be dismissed
Millennium’s notice of appeal states that it is appeal-
ing from a ruling granting Fotona D.D.’s motion to en-
forcement settlement as entered on the docket on June 1O,
2010. lt appears from a review of the district court’s
docket sheet that neither the court’s final order nor the

MILLENNIUM DENTAL V. FOTONA DD 2
court’s final judgment have issued Therefore, it appears
that this appeal may be premature
Accordingly,
I'r ls ORDEREo THAT:
(1) The appellant is directed to respond, within 21
days from the date of filing of this order, concerning why
this appeal should not be dismissed. The appellee may
also respond within that time.
(2) The briefing schedule is stayed.
FoR THE CoURT
 2 4  /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: J ames S. Azadian, Esq. M b§FQR
Phi]ip J. Graves, Esq. _
S19 AUG 24 2010
.|AN HORBALY
CLERK